IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 696 MAL 2015
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
MICHAEL MOSES DURANT,                     :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.